department of the treasury internal_revenue_service washington d c date number release date uil cc el gl br2 gl-700098-00 memorandum for district_counsel arkansas-oklahoma district oklahoma city from subject kathryn a zuba chief branch general litigation this memorandum responds to your memorandum dated date asking our advice concerning the above referenced case this document is not to be cited as precedent issue whether the debtor or the factor that purchased wage claims from the debtor’s employees is liable for the employment_taxes at issue in this case conclusion by purchasing the wage claims from the employees the factor became responsible for the payment of wages and is the proper party to withhold and pay the employment_taxes and report the wage payments facts a factor purchased wage claims from employees of chapter debtor the factor has filed a motion with the bankruptcy court to compel the debtor to pay the full amount of the factored wages the debtor objected to the motion on the grounds that it must withhold employment_taxes from the factored wages you do not think the term employment_taxes in this case refers collectively to the following the taxes imposed on employees and employers by the federal_insurance_contributions_act fica sec_3101 and sec_3111 of the internal_revenue_code the tax imposed on employers by the federal_unemployment_tax_act futa sec_3301 of the code and income_tax_withholding sec_3402 of the code gl-700098-00 the debtor has any withholding requirement for the payment to the factor or for the factor’s payments to the employees and that the service should be so advised law fica_taxes are imposed on wages defined in code sec_3121 as including all remuneration for employment with certain specific exceptions under code sec_3101 and sec_3111 fica_taxes are imposed on both the employee and the employer futa taxes are also imposed on wages defined in code sec_3306 as including all remuneration for employment with certain specific exceptions futa taxes are imposed only on the employer federal_income_tax withholding is imposed under code sec_3402 on wages defined in sec_3401 as including all remuneration for services performed by an employee for his employer with certain specific exceptions sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 of the employment_tax regulations provide that for purposes of fica futa and federal_income_tax withholding remuneration for employment unless such remuneration is specifically excepted constitutes wages even though at the time it is paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them sec_3401 of the code provides in part that for purposes of income_tax_withholding the term employer means the person for whom the individual performs or performed any service of whatever nature as the employee of such person except that if the person for whom the individual performs or performed the services does not have control of the payment of wages for such services the term employer except for purposes of the definition of wages means the person having control of the payment of wages neither fica nor futa contains a definition of employer similar to the definition contained in sec_3401 however 419_us_43 1975_1_cb_329 holds that a person who is an employer under sec_3401 of the code relating to income_tax_withholding is also an employer for purposes of withholding the employee share of fica under sec_3102 of the code the otte decision has been extended to provide that the person having control of the payment of wages is also an employer for purposes of the employer share of fica under sec_3111 of the code and for purposes of sec_3301 of the code which imposes the futa_tax on employers provided the person meets the requirements of sec_3306 a a or a see in re armadillo corp 410_fsupp_407 d col aff'd 561_f2d_1382 10th cir in re laub baking co 642_f2d_196 6th cir and sta of baltimore-ila container gl-700098-00 royalty fund v united 621_fsupp_1567 d c md aff’d 804_f2d_296 4th cir analysis the first step is to determine whether the payments in question are wages for purposes of the employment_tax provisions chapter sec_21 sec_23 and sec_24 of the code under the facts it is clear that the amounts received by the employee recipients are remuneration for services and therefore are wages since the amounts in question are wages for employment_tax purposes the next step is to determine the party responsible for withholding and paying the related employment_taxes - the debtor which is the common-law employer or the factor which paid the wages in otte the trustee of a bankrupt employer paid wage claims but did not withhold income_tax or the employee share of fica the supreme court in holding that the trustee was liable for both the withholding of tax and the filing of returns stated that sec_3401 obviously was intended to place responsibility for withholding at the point of control 419_us_43 the court relying on sec_6051 further held that a person required to withhold must furnish the employee a written_statement showing the wages subject_to_withholding and the amount withheld on account of each tax 419_us_43 as stated above the otte decision has been extended to provide that the person having control of the payment of wages is also an employer for purposes of the employer share of fica and for purposes of futa relying on otte the tenth circuit_court of appeals held in in re armadillo corp 561_f2d_1382 10th cir that the trustee was in control of payment of the wages and therefore had responsibility for withholding and paying employment_taxes the court emphasized that the fact that in bankruptcy payment of wage claims is effected by one other than the bankrupt former employer does not defeat any withholding requirement id pincite by purchasing the wage claims from the employees the factor in this case is responsible for the payment of wages and is the proper party to withhold and pay the employment_taxes and report the wage payments conclusion we believe that the amount of the wages is the amount that the factor paid to the employees we can provide further assistance on this issue if necessary gl-700098-00 because the debtor does not have a duty to withhold any taxes from the payment to the factor we agree with your conclusion that a referral to the department of justice to support the debtor’s position in the bankruptcy litigation is not necessary our response has been coordinated with the office of the assistant chief_counsel employee_benefits and exempt_organizations if we can be of further assistance please contact the attorney assigned to this matter at
